The defendant was charged with seduction under promise of marriage, in violation of C. S., 4339, and from the judgment pronounced on a verdict of guilty, he appealed.
The essential elements of the offense of which the defendant was convicted are: (1) Seduction, (2) of an innocent and virtuous woman, (3) under promise of marriage. The statute contains the additional proviso that the unsupported testimony of the woman shall not be sufficient to convict. C. S., 4339. S. v. Forbes, ante, 567; S. v. McDade, 208 N.C. 197; S. v.Crook, 189 N.C. 545.
In order to convict, the burden of proof is upon the State to show beyond a reasonable doubt that the seduction was accomplished under and by means of the promise of marriage, and that the prosecutrix was at that time an innocent and virtuous woman. It must affirmatively appear that the inducing promise preceded the intercourse, and that the promise was absolute and not conditional. S. v. Shatley, 201 N.C. 83; S. v. Lang,171 N.C. 778; 57 C. J., 50. *Page 739 
Here, the only evidence of the prosecutrix on this point was as follows:
"That she knew the defendant Hubert Wells; that she had sexual intercourse with him and was pregnant; that in March, 1934, they had planned to be married. He asked her to have intercourse and told her if she would they would get married, and if anything happened they would marry right away." It does not appear when the first act of intercourse took place.
The evidence is insufficient to establish the controlling fact that the seduction was induced by a previous unconditional promise of marriage. S.v. Shatley, supra; 57 C. J., 50.
For the reasons stated, we think the motion for judgment of nonsuit should have been sustained.
Reversed.